—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered October 21, 1999, which denied plaintiffs application to compel defendant to return money that the police allegedly took from him upon his arrest, unanimously affirmed, without costs.
The Property Clerk’s voucher on which plaintiff relied in support of the application does not list any money as having been taken from plaintiff upon his arrest in December 1994, and the record is otherwise devoid of evidence of any such taking. Accordingly, plaintiff fails to establish entitlement to return of any money (Administrative Code of City of NY § 14-140 [f]). In any event, assuming the existence of such money, the instant application, made in September 1999, almost five years after plaintiffs arrest and more than two years after his release from prison, is time-barred (General Municipal Law § 50-i). Concur — Sullivan, P. J., Tom, Lerner, Buckley and Friedman, JJ.